Citation Nr: 1511339	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected duodenal ulcer disease.

2.  Entitlement to a disability evaluation in excess of 20 percent for chronic prostatitis prior to June 13, 2011, and an evaluation in excess of 40 percent thereafter.

3.  Entitlement to a compensable disability evaluation for duodenal ulcer disease prior to August 16, 2011, and an evaluation in excess of 10 percent thereafter.

4.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a right fibular fracture. 

5.  Entitlement to a disability evaluation in excess of 10 percent for lumbar strain prior to September 2, 2014, and an evaluation in excess of 40 percent thereafter.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973, and from April 1978 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a June 2014 decision, the Board reopened the Veteran's claim for entitlement to service connection for GERD, to include as secondary to a duodenal ulcer, and remanded that issue along with the other issues on appeal for further development.  With regard to the Veteran's GERD claim only, substantial compliance with the Board's remand directives was not satisfied, and this matter must be remanded once more to ensure proper development.  Stegall v. West, 11 Vet. App. 268 (1998).  The remand instructions for the other issues that were remanded by the Board were substantially complied with.

The Board also notes that service connection was granted for bilateral hip strain in October 2014, and the Veteran's lumbar strain evaluation was increased to 40 percent, effective September 2, 2014, at that time.

The issue of entitlement to service connection for GERD, to include as secondary to a duodenal ulcer, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 13, 2011, the Veteran's prostatitis was manifested by awakening to void three to four times per night; his disability was not manifested by urine leakage requiring the wearing of absorbent materials, urinary retention requiring intermittent or continuous catheterization, a daytime voiding interval between one and two hours, or urinary retention requiring intermittent or continuous catheterization.

2.  From June 13, 2011, the Veteran's prostatitis was manifested by awakening to void five times per night and a daytime voiding interval of less than one hour; his disability was not manifested by urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

3.  During the entire appellate period, the Veteran's duodenal ulcer disease was manifested by mild, recurring symptoms, and was not manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous, moderate manifestations.
 
4.  The Veteran's right ankle disability was manifested by dorsiflexion that ranged from 5 to 15 degrees and plantar flexion that ranged from 25 to a full 45 degrees, with no evidence of symptoms that more nearly-approximate a moderately-severe foot injury.

5.  Prior to September 2, 2014, the Veteran's lumbar strain was manifested by pain, though forward flexion of the lumbar spine was not functionally limited to less than 60 degrees; the combined range of motion was not functionally limited to than 120 degrees; there is no evidence of intervertebral disc syndrome; and no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

6.  At no time has it been shown that the Veteran's lumbar strain was manifested by ankylosis or that it caused incapacitating episodes requiring prescribed bed rest.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for chronic prostatitis prior to June 13, 2011, and an evaluation in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2014).

2.  The criteria for an evaluation of 10 percent, but no higher, for duodenal ulcer disease prior to August 16, 2011, have been met; the criteria for an evaluation in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7305 (2014).

3.  The criteria for an evaluation in excess of 10 percent for residuals of a right fibular fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.21(b), 4.7, 4.71a, Diagnostic Codes 5271, 5284 (2014). 

4.  The criteria for an evaluation in excess of 10 percent for a lumbar strain prior to September 2, 2014, and an evaluation in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, September 2014 VA examination reports discussed all applicable medical principles and medical treatment records relating to the increased rating issues discussed herein, and the analyses are considered adequate upon which to decide the claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).


Prostatitis

The Veteran's chronic prostatitis has been evaluated at 20 percent prior to June 13, 2011, and 40 percent thereafter.  This disability is rated pursuant to Diagnostic Code 7527, which applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b , Diagnostic Code 7527 (2014).  Under that code, a Veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection.

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies when absorbent materials must be changed fewer than two times per day.  A 40 percent rating applies when absorbent materials must be changed two to four times per day.  A 60 percent rating applies when either an appliance is required or when absorbent materials must be changed more than four times per day.  38 C.F.R. § 4.115(a) (2014).

Under the criteria applicable to urinary frequency, a 20 percent rating applies to a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies to a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. 
§ 4.115(a) (2014).

Under the criteria applicable to obstructed voiding, a 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115(a) (2014).  This represents the maximum rating associated with this symptomatology.

Turning to the evidence of record, the Veteran filed a claim seeking an increased rating in April 2010.  He was first afforded a VA examination, in conjunction with his current claim, in October 2010.  At that time, the Veteran reported that he was taking continuous medication to treat his chronic prostatitis, and that the disability had become progressively worse.  He denied a history of hospitalization as a result of his disability, as well as the presence of any general, systemic symptoms related to the disease.  As for urinary symptoms, he denied urgency, dysuria, retention, and discharge.  He reported difficulty starting stream, weak or intermittent stream, dribbling, straining, a daytime voiding interval of 1-2 hours, and nocturia (approximately four voidings per night).

Though significant occupational effects were noted, to include pain, the Veteran was employed full-time.  The disability resulted in varying degrees of impairment to the activities of daily living, from none (feeding, bathing, etc.) to severe (exercise).

On his June 2011 formal appeal (VA Form 9), the Veteran indicated that his urinary frequency was every 30 minutes with continual leakage.

The Veteran was next afforded a VA examination in August 2011.  He denied urine retention and urethral discharge.  He reported urgency, difficulty starting stream, weak or intermittent stream, dysuria, dribbling, straining, a daytime voiding interval of less than one hour, and nocturia (five voidings per night).  There was no history of urinary leakage (despite his June 2011 statement to the contrary), recurrent urinary tract infections, obstructed voiding, urinary tract stones, or renal dysfunction.  The Veteran remained employed full-time.

Enhanced images of the prostate revealed that the left lobe was mildly heterogenous and decreased in density when compared to the remainder.  The median lobe impressed upon the base of the bladder with the bladder/prostate junction somewhat irregular.

Most recently, the Veteran underwent a VA examination in September 2014.  He reported frequent urination, dysuria, and burning sensation while voiding.  Voiding dysfunction was denied.  The Veteran's symptoms included hesitancy, though he denied leakage or use of an appliance.  Increased urinary frequency was denied.  A urine analysis indicated a urinary tract infection, treated with oral antibiotics.  The Veteran denied a history of recurrent urinary tract infections.  

Applying the rating criteria, the Board will first evaluate whether the Veteran is entitled to a disability rating in excess of 20 percent prior to June 13, 2011.  During this period, he denied urgency, dysuria, retention, and discharge.  He reported difficulty starting stream, weak or intermittent stream, dribbling, straining, a daytime voiding interval of 1-2 hours, and nocturia (four voidings per night).  Because the Veteran did not report the wearing of absorbent materials that must be changed two to four times per day, a daytime voiding interval less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization, a higher evaluation is not warranted for this period pursuant to Diagnostic Code 7527.

From June 13, 2011, a 40 percent rating is appropriate based on awakening to void five or more times per night and a daytime voiding interval of less than one hour.  A greater disability rating is not available to the Veteran during this period based on urine leakage or obstructed voiding, as there is no evidence to indicate urine leakage requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  A rating in excess of 40 percent based on urinary frequency is unavailable to the Veteran because that is the maximum schedular rating for that manifestation.  Similarly, a rating in excess of 40 percent based on obstructed voiding is unavailable to the Veteran because the maximum schedular rating of obstructed voiding is 30 percent.  Although a urinary tract infection was identified during this period, the Veteran denied experiencing  recurrent infections (and even if such were the case, the resultant rating would not exceed 40 percent).  

Accordingly, with a finding that the Veteran's urinary frequency is his predominant genitourinary problem, the Board finds that a schedular rating greater than 20 percent is not warranted prior to June 13, 2011, and a schedular rating in excess of 40 percent is not warranted thereafter.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating at this time.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duodenal ulcer disease

The Veteran's duodenal ulcer disease is non-compensably rated prior to August 16, 2011, and evaluated at 10 percent thereafter.  The Veteran's disability is rated pursuant to Diagnostic Code 7305, which provides the criteria for rating duodenal ulcers.  Under this code, a mild duodenal ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A 20 percent rating is assigned for a moderate ulcer manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2014).  A 40 percent rating is assigned for a moderately severe duodenal ulcer that is less than severe but with impairment of health manifested by anemia and weight loss; or a duodenal ulcer that causes recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is assigned for a severe duodenal ulcer with pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations
of anemia and weight loss productive of definite impairment of health.

During an October 2010 VA examination, the Veteran reported daily nausea, without vomiting, as well as reflux and substernal pain (frequent, moderate).  He further indicated that the pain in his side was returning, but denied a gnawing or burning pain at that time.  He denied vomiting blood, as well as a history of hospitalization.  The examination was negative for abdominal findings.  There were no signs of significant weight loss or malnutrition.  The Veteran reported missing two weeks from work due to pain and doctor visits, though he worked full-time.  Effects on daily activities ranged from none to moderate.  

The Veteran was next afforded a VA examination in August 2011.  At that time, he reported pain in his side/abdomen, though burning pain was denied.  He also denied a history of hospitalization, period of incapacitation, nausea, vomiting, abdominal distention, and hematemesis.  There were no signs of weight loss, malnutrition, or anemia. 

Most recently, the Veteran attended a VA examination in September 2014.  He reported some pain in the stomach, a few times per day.  He took over-the-counter medication.  Periodic abdominal pain was noted, related to his duodenum, though severe symptoms were not indicated.  There was no anemia, weight loss, vomiting, nausea, hematemesis, or melena.  No incapacitating episodes were reported.  It was noted that the Veteran's disability did not have an impact on his ability to work.

The Board finds that, based on the above, as well as a review of the Veteran's VA outpatient treatment records, that a 10 percent schedular rating is warranted for the entire appellate period, to include the period prior to August 16, 2011.  At the time of the October 2010 VA examination, the Veteran reported pain in his side.  Such a report triggered the award of a 10 percent rating following his August 2011 VA examination.  It is clear that the Veteran experienced mild symptoms related to his duodenal ulcer during the entire period, noting abdominal pain during each VA examination.  

However, there is no indication that the Veteran experienced recurring episodes of severe symptoms two or more times per year averaging 10 days in duration, or evidence of continuous, moderate manifestations.  During each examination, he denied periods of incapacitation of hospitalization, and the impact on his activities of daily living and employment ranged from "none" to "moderate."  Likewise, the Veteran has not been shown to experienced impairment of health as a result of his duodenal ulcer and he has not had weight loss or anemia.  As such, a schedular rating in excess of 10 percent is not warranted.

Residuals of a right fibular fracture

An evaluation of 10 percent has been assigned for residuals of a right fibular fracture pursuant to Diagnostic Code 5271.  Under Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if "mild" and 20 percent disabling if "marked."  38 C.F.R. § 4.71a.  VA considers normal range of motion of the ankle as 20 degrees dorsiflexion and 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II.

In conjunction with his claim for an increase, the Veteran was afforded a VA examination in October 2010.  The Veteran reported pain from the site of the original fracture to his hips (now service connected).  On examination, tenderness, guarding, and crepitus were found.  There was no ankle instability, tendon abnormality, or angulation.  Dorsiflexion was from 0 to 15 degrees, and plantar flexion was from 0 to 25 degrees.  While there was evidence of pain following repetitive motion, there was no additional limitation following three repetitions.  Joint ankylosis was not present.  The Veteran was employed full-time.

In August 2011, the right ankle did not exhibit deformity, giving way, instability, stiffness, weakness, incoordination, deceased speed of joint motion, episodes of dislocation of subluxation, locking, or effusion.  Pain and tenderness were reported, though the symptomatology did not affect the motion of the joint, and no flare-ups were reported.  There were no constitutional or incapacitating symptoms of arthritis.  The Veteran was able to stand for 15-30 minutes and walk 1/4 of a mile.  Gait was normal, there was no evidence of abnormal weight bearing, there was no loss of part of a bone.  Inflammatory arthritis was not found.  Guarding of movement was noted, but there was no instability, tendon abnormality, or angulation.  

Dorsiflexion was from 0 to 15 degrees, and plantar flexion was from 0 to 35 degrees.  There was objective evidence of pain on motion, though there was no additional limitation following three repetitions.  There was no ankylosis of the right ankle.  X-ray evidence revealed a normal right tibia and fibula with no evidence of fracture, arthritis, or other abnormality.

At the time of the examination, the Veteran was employed full-time.  Time had not been lost from work during the prior 12-month period as a result of the right ankle, though it was noted that the disability caused significant effects on employment such as decreased mobility and pain.  Effects on the activities of daily living ranged from "none" to "prevents" (sports, with recreation and exercise severe).

During the September 2014 VA examination, the Veteran reported daily, moderate ankle pain, during activity and at rest, as well as difficulty standing or walking for long periods of time.  Plantar flexion was to 45 degrees, and dorsiflexion was to 5 degrees.  He was able to perform repetitive-use testing, and there was no change to the range of motion following repetitions despite evidence of pain.  The pain, per the examiner, resulted in less movement than normal.  It was noted that pain, weakness, fatigability, and/or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, though it was not feasible to estimate the additional functional loss.  

Strength rating was 5/5 during dorsiflexion and plantar flexion, and there was no muscle atrophy.  No ankylosis was present.  Instability was also absent.  The Veteran did not use any assistive devices.  There was no such functional limitation that the Veteran would be equally-well-served by an amputation with prosthesis.  It was noted that the inability to stand and walk for long period of time had an impact on his ability to work, though he was employed full-time. 

Collectively, the aforementioned evidence provides no basis for assignment of an evaluation in excess of 10 percent for the right ankle disability.  In this regard, there is no medical evidence of marked limitation of motion of the ankle, as required for a 20 percent rating pursuant to Diagnostic Code 5271.  Rather, plantar flexion was full on the most recent examination, and it was to 25 degrees, at worst, during the appellate period.  Further, while dorsiflexion was to 5 degrees in September 2014, that was the worst such performance during the appellate period.  However, even at that time, strength in the ankle joint was 5/5, and the Veteran reported only moderate pain.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness or incoordination.  As such, an evaluation in excess of 10 percent is not warranted pursuant to Diagnostic Code 5271, as marked limitation of motion has not been demonstrated. 

The medical evidence of record also does not demonstrate that the right ankle disability more nearly approximates a "moderately severe" foot injury, as required for a 20 percent rating pursuant to Diagnostic Code 5284.  Rather, the medical evidence for this time period reflects, at most, moderate impairment of dorsiflexion (with little to no impairment of plantar flexion) with only moderate pain.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, along with the Veteran's subjective complaints.  Each VA examiner found no additional loss of range of motion due to pain, fatigue, weakness nor incoordination with repetitive use.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and DeLuca do not provide a basis for a rating in excess of 10 percent.  Moreover, the Veteran is already receiving a compensable rating so 38 C.F.R. § 4.59 is not for application.

Further, there is no medical evidence of arthritis, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 (2014).

As described, a schedular rating in excess of 10 percent for residuals of right fibular fracture is therefore not warranted.

Lumbar strain

Here, the Veteran has claimed that his service-connected lumbar strain is more severe than his current evaluations (in each of two staged ratings) would indicate.  Prior to September 2, 2014, a 10 percent evaluation has been assigned.  From that date, the Veteran is in receipt of a 40 percent disability rating under the provisions of Diagnostic Codes 5242-5237, which require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine........,......100

Unfavorable ankylosis of the entire thoracolumbar 
spine  ........................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.............................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months...............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months...........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months...........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2013).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the medical evidence of record, a VA examination was provided to assess the Veteran's back disability in October 2010.  At that time, he reported difficulty bending and picking things up.  He wore a back brace full-time.  He had recently been seen by a neurologist and testing was normal.  He denied numbness or paresthesias.  He did report a history of fatigue, decreased motion, stiffness, spasm, and low back pain (constant, moderate, with no radiation).  He denied experiencing incapacitating episodes or flare-ups, though he was only able to walk a few yards at a time.  

On examination, posture was normal, as was spinal curvature.  Gait was normal.  Ankylosis was not present.  There was no atrophy, though guarding, tenderness, weakness, and pain with motion was observed.  Spasm, severe enough to cause abnormal gait or abnormal spinal contour, was not found.  As to range of motion, flexion was to 70 degrees, extension was to 30 degrees, bilateral lateral flexion and rotation were to 30 degrees, and there was no additional limitation after three repetitions.  A sensory examination was normal.  Though the Veteran was employed full-time, the examiner indicated that the disability affected the Veteran's employment by way of increased absenteeism, decreased mobility, and pain.  

During an August 2011 VA examination, he reported constant back pain but again denied numbness and paresthesias.  He reported a history of decreased motion and stiffness, and he denied fatigue, weakness, and spasm.  He reported radiation of pain to his head.  The Veteran continued to use a brace, and he was able to walk 1/4 of a mile.  

During testing, flexion was to 70 degrees, extension was to 20 degrees, bilateral lateral flexion and rotation were to 30 degrees, and while there was objective evidence of pain following repetitive motion, it was not found to cause additional limitation.  Despite the Veteran's reports of radiating pain, neurological and motor testing were normal.  Muscle tone was normal with no atrophy.  Mild degenerative changes were identified by x-ray.  

The Veteran was employed full-time, and he denied having lost any time from work due to his back disability.  Again, it was noted that his employment was affected by the inability to bend, decreased mobility, pain, and the inability to stand for extended periods of time.  

Most recently, a VA examination was provided in September 2014.  The Veteran indicated that pain was worse since his prior examination, though he denied flare-ups.  Flexion was to 30 degrees with pain at 30 degrees, extension was to 20 degrees with pain at 20 degrees, right lateral flexion was to 15 degrees with pain at 15 degrees, left lateral flexion was to 10 degrees with pain at 10 degrees, and bilateral lateral rotation was to 5 degrees with pain at 5 degrees.  The Veteran was able to perform three repetitions with identical results.  There was no additional functional loss after repetition.  Functional loss, generally, was noted to take the form of pain and decreased movement.  There was no excess fatigability, incoordination, swelling, deformity, instability, atrophy, or weakness.  Localized tenderness was absent, as was guarding or muscle spasm.  Strength was 5/5, reflexes were normal, and a sensory examination was normal.  Though the Veteran had reported radiating pain, the examiner specifically concluded that radiculopathy was not present.  Also absent were other neurologic abnormalities, intervertebral disc syndrome, and incapacitating episodes.  

The Veteran continued to use a back brace regularly.  He was able to lift 10 pounds and stand/walk for 30 minutes at a time, or four hours over the course of a day.  No effects on the Veteran's ability to work were listed by the examiner.

Taking these examinations into account, as well as VA outpatient treatment of record, the Board has determined that the Veteran's disability, prior to September 2, 2014, is appropriately-rated.  The evidence failed to demonstrate forward flexion that was functionally limited to less than 60 degrees during this period, or spasm/guarding which affected gait or spinal contour.  Combined range of motion was never less than 170 degrees.  The Board considered whether other factors, such as pain, weakness, incoordination, and/or fatigability resulted in decreased functional loss, however such was not the case.  There was no additional limitation of motion due to pain, or following additional repetitions.  The Veteran was not diagnosed with intervertebral disc syndrome, and no incapacitating episodes were reported.  As such, a schedular rating in excess of 10 percent is not warranted pursuant to the General Rating Formula for Diseases and Injurers of the Spine.  Moreover, a neurological disability was not diagnosed, as the examiners specifically found that radiculopathy was not present, and as such an additional rating is not warranted for this period. 

From September 2, 2014, the criteria for an evaluation in excess of 40 percent have not been met.  Ankylosis was specifically denied by the most recent VA examiner, and the Veteran himself denied flare-ups or incapacitating episodes.  The VA examiner also found no evidence of IVDS.  Furthermore, though the Veteran reported radiating pain, muscle strength, sensory, reflex and motor testing was all normal, straight leg raises were negative and the examiner found that radiculopathy, or any other neurological disorder, was absent.  As such, an additional neurological rating is not warranted for this period.  

As a lay person, the Veteran is competent to report symptoms he experiences such as pain, but he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a neurologic disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his statements are insufficient to establish the presence of a neurologic disability secondary to his service connected back disability.
 
Based on the above, the Board finds that an increased schedular rating for his lumbar strain is not warranted for either period on appeal.  In order to warrant a higher rating for either period, certain standards must be met.  The objective medical evidence of record, rather than support the claim, provides evidence against this claim.

Additional Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  He has noted on multiple instances that his disabilities are more severe than his current ratings would suggest.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing back, ankle, and gastrointestinal symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are more than adequate in this case.  The schedular rating criteria consider the various symptomatology for gastritis and duodenal ulcer disease, and include range of motion testing for his ankle and back disabilities.  The Veteran has not described symptomatology for any disability on appeal that would make his case unique or unusual.  Rather, symptoms such as musculoskeletal pain and decreased motion are specifically contemplated by the rating schedule, as are incontinence and abdominal pain.  Moreover, even if the schedular rating criteria did not adequately describe his various symptoms, the Veteran has never been hospitalized in conjunction with any disability on appeal, and the VA examiners of record did not determine that any disability resulted in marked interference with the Veteran's employment.  In fact, the Veteran was employed full-time during each examination, and most recently in September 2014, he denied losing even a single day of work as the result of his disabilities.  As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of  any disability, and the VA examinations of record did not indicate that the Veteran was unable to work.  Instead, he was employed full-time in each instance.  As such, Rice is not applicable.





ORDER

A disability evaluation in excess of 20 percent for chronic prostatitis prior to June 13, 2011, and an evaluation in excess of 40 percent thereafter, is denied.

An evaluation of 10 percent for duodenal ulcer disease prior to August 16, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits; an evaluation in excess of 10 percent thereafter, is denied.

A disability evaluation in excess of 10 percent for residuals of a right fibular fracture is denied. 

A disability evaluation in excess of 10 percent for a lumbar strain prior to September 2, 2014, and an evaluation in excess of 40 percent thereafter, is denied.


REMAND

In this case, the Veteran has claimed that his diagnosis of GERD was caused and/or aggravated by his currently-service-connected residuals of a duodenal ulcer.

As noted in the prior Board remand, the Veteran was provided VA examinations in September 2008 and October 2010 in connection with his claim of entitlement to service connection for GERD.  The Board found these examinations to be inadequate for rating purposes.  Specifically, concerning the September 2008 examination, the examiner stated there was no current diagnosis of GERD and, therefore, an opinion was not provided.  The Veteran's VA treatment records, however, clearly note a diagnosis of GERD since 2004.  

The October 2010 VA examination was also found to be inadequate, as the examiner failed to provide an opinion as to whether the Veteran's GERD was aggravated beyond normal progression by his service-connected duodenal ulcer disease.  As such, the claim was remanded so as to obtain a new VA examination to address this deficiency.  

An additional VA examination was provided in September 2014.  This examination is inadequate for multiple reasons.  First, the examiner provided a positive etiological opinion, with regard to direct service connection, based solely on the fact that the Veteran carried a current diagnosis of GERD.  The fact that the Veteran is in receipt of post-service treatment for a disorder is not necessarily in indication that such disorder is in any way related to his period of active service, and no rationale whatsoever was provided in support of the positive etiological opinion.   

Second, instead of addressing the Board's query, whether GERD was caused and/or aggravated by a duodenal ulcer, the examiner inexplicably addressed whether GERD was caused and/or aggravated by a right ankle disability.  As such, the examiner failed to comply with both of the Board's June 2014 Remand directives, and as a consequence, the Veteran's claim must once again be remanded so as to ensure a complete record on which to base a decision.  See Stegall.  On remand, a supplemental VA opinion should be obtained from the September 2014 VA examiner or, in the alternate, an additional VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion.  If an opinion cannot be provided without an examination, one should be provided.  The examiner is requested to address the following: 

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's GERD either began during or was otherwise caused by his military service.  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's GERD was caused by a service connected disability (to specifically include a duodenal ulcer).  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's GERD was aggravated by (i.e. permanently made worse) any service-connected disability (to specifically include a duodenal ulcer).  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


